Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered December 9, 1993, which granted the petitioner’s petition pursuant to CPLR article 78 and annulled the determination of the respondent Department of Correction and the Firearms Review Board, unanimously reversed, on the law and the facts, without costs, and the respondents’ determination which *276deferred restoration of petitioner’s off-duty weapon for one year and granted petitioner the right to renew said request at the expiration of the one year period is reinstated.
Judicial review of an administrative action is limited to a determination of whether there exists a rational basis for the agency’s decision and whether said decision is arbitrary and capricious (CPLR 7803 [3]; Flacke v Onondaga Landfill Sys., 69 NY2d 355, 363; Matter of Pell v Board of Educ., 34 NY2d 222, 230-231). We may not substitute our judgment for that of the agency responsible for making the initial determination (Flacke v Onondaga Landfill Sys., supra).
Upon our review of this record we find that a rational basis exists for the respondent’s denial of the petitioner’s request for return of her off-duty firearm and that therefore, said determination was not arbitrary and capricious. The request specifically granted the petitioner the right to resubmit her request at the appropriate time. Concur—Murphy, P. J., Sullivan, Rubin, Kupferman and Ross, JJ.